Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: in claim 1, the prior art fails to disclose a method for controlling a virtual vehicle in a racing game application, including obtaining a virtual vehicle picture; extracting a virtual track image from the virtual vehicle traveling picture; inputting the virtual track image into a traveling decision-making model, the traveling decision-making model being generated through training according to a sample track image and a sample traveling policy, the sample track image and the sample vehicle traveling policy being extracted from a sample vehicle traveling picture, and the sample vehicle traveling picture comprising a picture of another virtual vehicle controlled by an actual player traveling on the virtual track of the racing game application; and controlling the virtual vehicle to travel on the virtual track of the racing game application according to a target traveling policy outputted by the travel decision-making model based on the virtual track image.  No single reference or reasonable combination of references anticipate or make obvious the above recited features.  
U.S. Patent Application Publication No. 2003/0109296 to Leach discloses a method of generating a representation of a track and modifying the track path, but fails to disclose extracting a virtual track image into a traveling decision-making model.
U.S. Patent Application Publication No. 2009/0051690 to Tipping discloses a motion live switching in a virtual environment, but fails to disclose extracting a virtual track image into a traveling decision-making model.
U.S. Patent Application Publication No. 2011/0066369 to Klassen and U.S. Patent Application Publication No. 2014/0274242 to Haswell are cited as relevant but also fail to 
Claims 2-8 depend from independent claim 1 and are allowed based on the same analysis.  Independent claims 9 and 17 are allowed based on the same analysis set forth above for claim 1, which is similar in claim scope.  Finally, claims 10-16 and 18-20 are allowed based on their dependency from independent claims 9 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James S. McClellan/Primary Examiner, Art Unit 3715